                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
 JOCELYN ROBINSON,                             )
                                               )
        Plaintiff(s),                          )
                                               )
        vs.                                    )       Case No. 4:19-cv-02904-SRC
                                               )
 LARNELL OWENS,                                )
                                               )
        Defendant(s).                          )

                                MEMORANDUM AND ORDER

       This matter is before the Court on [11] Defendant Larnell Owens’s Amended Motion to

Dismiss for lack of subject matter jurisdiction. The Court grants the Motion.

I.     BACKGROUND

       Plaintiff Jocelyn Robinson works for the United States Postal Service. Proceeding pro

se, Robinson filed this case in state court seeking an ex parte order of protection against her

supervisor, Owens. Doc. 2. Robinson claims Owens subjects her to various assaults and other

inappropriate workplace behavior, and seeks an injunction but not damages. The injunction

Robinson seeks would prevent Owens from approaching or communicating with Robinson at the

Postal Service.

       Owens timely removed the case to federal court pursuant to 28 U.S.C. § 1442. See Doc.

13. Owens filed the present Amended Motion to Dismiss for lack of subject matter jurisdiction

pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure. Doc. 11. Owens argues,

among others, that he has sovereign immunity from suit.

       Robinson did not file a brief in opposition to Owens’s Motion. On January 23, 2020, the

Court ordered Robinson to show cause, in writing, on or before February 21, 2020 why this



                                                   1
Court should not grant the present Motion. Doc. 14. Robinson did not file anything in response

to the Order to Show Cause.

II.     DISCUSSION

        The purpose of a Rule 12(b)(1) motion is to allow the court to address the threshold

question of jurisdiction, as “judicial economy demands that the issue be decided at the outset

rather than deferring it until trial.” Osborn v. United States, 918 F.2d 724, 729 (8th Cir. 1990).

“In order to properly dismiss [an action] for lack of subject matter jurisdiction under Rule

12(b)(1), the complaint must be successfully challenged on its face or on the factual truthfulness

of its averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993).

        Owens asserts that the Court lacks subject matter jurisdiction because he is entitled to

sovereign immunity. The Court construes this as a facial attack on Robinson’s complaint. “A

facial attack challenges subject matter jurisdiction based on the allegations in the complaint and

in deciding the motion, the Court presumes all of the factual allegations in the complaint are

true.” Gaylor v. GS Brentwood LLC, No. 4:11-CV-506 CAS, 2011 WL 5079588, at *1 (E.D.

Mo. Oct. 25, 2011) (citing Titus, 4 F.3d at 593 & n.1).

        The United States government and its officers acting in their official capacities enjoy

sovereign immunity unless immunity is expressly waived. 1 Mader v. United States, 654 F.3d

794, 797 (8th Cir. 2011); Will v. Mich. Dep't of State Police, 491 U.S. 58, 71 (1989). On these

facts, “[t]here are two possible sources of waiver: The Federal Tort Claims Act (“FTCA”), 62

Stat. 982 (1948), codified at 28 U.S.C. §§ 1346(b), 2671–2680, and the Postal Reorganization

Act of 1970 (“PRA”), Pub. L. 91–375, 84 Stat. 722, codified at 39 U.S.C. § 101 et seq.” Hendy

v. Bello, 555 F. App'x 224, 226 (4th Cir. 2014). “[T]he FTCA applies only to suits for money


1
 Robinson's form petition is silent with respect to the capacity in which she sues Owens and, thus, the Court must
assume that she sues Owens in his official capacity. Remington v. Hoopes, 611 F. App'x 883, 885 (8th Cir. 2015).

                                                         2
damages, and thus does not operate as a waiver of immunity for a suit seeking injunctive relief.”

Cubb v. Belton, No. 4:15-CV-676-JMB, 2015 WL 4079077, at *5 (E.D. Mo. July 6, 2015), at *5

(citing Hendy, 555 F. App'x at 226). Here, Robinson seeks only injunctive relief and not

monetary damages, so the waiver of sovereign immunity under the FTCA does not apply.

       The PRA allows the Postal Service “to sue and be sued in its official name.” 39 U.S.C. §

401(1). However, the Postal Service does not waive sovereign immunity “(1) for types of suits

that are ‘not consistent with the statutory or constitutional scheme’; (2) when ‘necessary to avoid

grave interference with the performance of a governmental function’; or (3) for other reasons that

demonstrate congressional intent to apply the ‘sue and be sued’ clause narrowly.” Hendy, 555 F.

App’x at 226 (quoting Loeffler v. Frank, 486 U.S. 549, 554 (1988)). Owens asserts that

Robinson’s petition should be dismissed because Owens has no personal or domestic relationship

with Robinson, as all contact between them takes place at the Jennings Post Office within the

employer/employee relationship. Owens contends that Robinson seeks to prevent Owens from

approaching or communicating with Robinson at work, thus preventing Owens from performing

his official duties as a USPS supervisor. The Court agrees with other courts in this district that

have found no waiver of immunity under the PRA “because allowing a state-law injunction to

prevent a federal employee from coming to work ‘is inconsistent with the principle of federal

supremacy’ and ‘would disturb the federal agency’s internal functions.’” Cubb, 2015 WL

4079077, at *5 (quoting Hendy, 555 F. App’x at 226); see also Haynie v. Bredenkamp, No. 4:16-

CV-773-CEJ, 2016 WL 3653957, at *2 (E.D. Mo. July 8, 2016) (finding sovereign immunity not

waived where plaintiff’s ex parte Adult Abuse/Stalking petition would prohibit a supervisor from

coming to plaintiff’s federal workplace and thus interfere with the performance of a




                                                 3
governmental function). Thus, sovereign immunity bars Robinson’s claims, and the Court lacks

subject matter jurisdiction and grants Owens’s Motion to Dismiss. Hendy, 555 F. App’x at 227.

DATED:     March 31, 2020.

                                           STEPHEN R. CLARK
                                           UNITED STATES DISTRICT JUDGE




                                              4
